UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7258


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

DIIJON TIMMONS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:04-cr-00092-NKM-7; 3:08-cv-80066-NKM)


Submitted:   September 17, 2012            Decided:   September 26, 2012


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Diijon Timmons, Appellant Pro Se. Ronald Mitchell Huber,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Diijon Timmons seeks to appeal the district court’s

order denying relief on his motion filed pursuant to 28 U.S.C.A.

§ 2255 (West Supp. 2011).              We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

              When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he

timely   filing      of   a   notice   of       appeal   in    a    civil   case    is    a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

              The district court’s order was entered on the docket

on June 13, 2011.         The notice of appeal was filed on August 17,

2011, when it was delivered to prison officials for mailing.

Because Timmons failed to file a timely notice of appeal or to

obtain   an    extension      or   reopening       of    the       appeal   period,      we

dismiss the appeal.           We deny a certificate of appealability and

dispense      with    oral    argument      because      the        facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             DISMISSED

                                            2